Certiorari, 350 U. S. 817, to the United States Court of Appeals for the Seventh Circuit. Argued January 16, 1956. Decided April 2, 1956.

Per Curiam:

The Court is of the opinion that the District Court correctly found there was proper service upon the defendant in this case. Accordingly, the judgment of the Court of Appeals is reversed and the case is remanded to that Court for further proceedings.*
Mr. Justice Harlan took no part in the consideration or decision of this case.

As amended by order entered April 9, 1956, post, p. 1012.